Exhibit 10.2


  Star Gas Partners, L.P.
  2187 Atlantic St.
  Stamford, CT 06902


 


 
Entered into July 22, 2013.  Effective as of October 1, 2013


Mr. Steve Goldman
Star Gas Partners, L.P.
2187 Atlantic Street
Stamford, CT 06904


Dear Steve:
 
This letter confirms your continuing in the position of Chief Executive Officer
of Star Gas Partners, L.P. and its subsidiaries (the "Partnership"), effective
as of October 1, 2013. In addition, you will continue to serve as the President
of the Partnership. We are pleased to offer you the following compensation
package and other terms, the levels and conditions of which will be in effect
for three years following the date of this letter, unless otherwise modified by
agreement between you and the Partnership.
 
Base Salary: Your base annual salary commencing October 1, 2013 will be $360,000
per year. You will be paid $15,000 semi-monthly subject to withholding of all
applicable taxes and benefit deductions.
 
Benefit Coverage: You will be eligible to participate in the Partnership's
benefits plans in accordance with their terms and conditions.
 
Terms: It is understood that your employment is at will and that either party
can terminate the relationship at any time. If the Partnership terminates your
employment for reasons other than for cause, or you terminate your employment
for good reason, you will be entitled to one year’s salary as severance. Such
amount shall be paid to you in a lump sum within 30 days after the termination
of your employment. In consideration of this offer you agree that while you are
an employee of the Partnership and for twelve months thereafter, you will not
compete with the Partnership nor become involved either as an employee, as a
consultant or in any other capacity, in the sale of heating oil or propane on a
retail basis. You agree that you will not reveal any confidential information
concerning the Partnership and that you will not solicit nor seek to hire,
employees of the Partnership during that time.
 
Please indicate your acceptance of this offer by signing and dating this letter
below.
 
 
 
 

--------------------------------------------------------------------------------

 
Should you have any questions, please do not hesitate to call me.
 
 
Sincerely,
 


 


 
By: /s/ Richard Ambury
Richard Ambury
Chief Financial Officer
 
Accepted:


/s/ Steve Goldman
Steve Goldman

